Case: 12-10486         Document: 00512292317          Page: 1     Date Filed: 07/01/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                               FILED
                                                                               July 1, 2013

                                         No. 12-10486                         Lyle W. Cayce
                                                                                   Clerk

UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee
v.

DARREN LADELL WADE,

                                                     Defendant - Appellant



                      Appeal from the United States District Court
                           for the Northern District of Texas
                                 U.S.D.C. 3:97-CR-159


Before OWEN, HAYNES, Circuit Judges, and LEMELLE,* District Judge.
PER CURIAM:**
       Darren Ladell Wade, federal prisoner #29672-077, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentencing reduction
based on Amendment 750 to the Sentencing Guidelines. On June 17, 2013,
before this case was decided, Wade was released from federal custody. “Where
a defendant has begun serving a term of supervised release, the appeal of the
denial of his § 3582(c)(2) motion is moot.” United States v. Booker, 645 F.3d 328

       *
           District Judge of the Eastern District of Louisiana, sitting by designation.
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10486     Document: 00512292317      Page: 2   Date Filed: 07/01/2013



                                  No. 12-10486

(5th Cir. 2011) (citing United States v. Boston, 419 F. App’x 505, 505–07 (5th Cir.
2011) (unpublished). Because Wade’s appeal concerns only the term of his
imprisonment, and makes no mention of his term of supervised release, his
arguments pertain only to relief under § 3582(c)(2). Accordingly, we conclude,
and the parties agree, that Wade’s appeal must be DISMISSED AS MOOT.




                                        2